Case 8-18-77472-ast Doc 29 Filed 06/03/19 Entered 06/03/19 09:12:01

Robert H. Solomon, P.C.

Attorneys at Law 24 East Park Avenue
Long Beach, New York 11561-3504
(T) 516-432-1622
(F) 516-432-1713
Robert H. Solomon, Esq. E-mail: rob@solomonlawyer.com

June 3, 2019

Hon. Alan S. Trust

United States Bankruptcy Court
Eastern District of New York

290 Federal Plaza

Central Islip, NY 11722

Re: Diane E. Carman, Debtor
Case No. 18-77472
Premises: 85 Brower Avenue, Woodmere, New York 11598
Acct. No. 4277
Loss Mitigation

Dear Judge Trust:

This letter shall serve as an update on the status of the Loss Mitigation with
Ocwen Home Mortgage. On April 10, 2019 the Debtor was approved for a trial
modification for the period May 1, 2019 - July 1, 2019, with a payment of
$3,090.78. Debtor is currently in the trial modification period and has made the
first two trial payments.

Cordially,

 

Robert H. Solomon

RHS/jr
Doc 29 Filed 06/03/19 Entered 06/03/19 09:12:01

Case 8-18-77472-ast

|
|

   

SR] UO SIO papa}u Gama) AMoes 9

3ITA2VILODAN-NON

00'0$ LAY 334

82°060’E$ = INV YDSHD

Ov:BT:ET 3WLL

TMIYOUd = YOLWNIOTYO

09F HONVUa

CZ6CG6E
MHEETS

OW3N

OTT OSNIDIAYAS NVYOT N3SM30 OL

NYWuv> 2 ANVIG waLLIWAY

AN RUVd NOLSTIIIM
6T/ZT/b0 aLwa

SNNZAY SGISTHH Zot

4 NYG IVNOLLWN if
31D3HD INVA ONITHSLS
ee ee

 

 

     

8£°060'e$
OS! HONWHE

6E/LI/p0 alva
ZZ676E

fy

   

"DIRHO INE:

 

od = ee 240% uaquo
aT onDIANaS N¥OT NaNO
# i/as | Aue ABN pusnolyL ae

    

ae eer

 

ten g

UNE Wrdluwn”

    
Doc 29 Filed 06/03/19 Entered 06/03/19 09:12:01

Case 8-18-77472-ast

 

 

“Bant WITABTAOLER St ezantzen

 

Peeing DBE
“sBuneg 1esape4 BLO}Sy

= g _ rey ir iar PRESS H Te
sL oboe $. pi oe ery wae My lg -

ae

   

 

: 1 j 88564 AN ‘aieupsoy
weet ‘ : : any 7ahag sp
8rrl # b WeuLSS J sueig

 

 

hE2OBO0EOO OS eée2chEbehT2O0000 Teehhhhhhh hPZOLOEDOO0 T

Heyad Ladaaedede* Lee ete DE eye geal tel gy petplaghye “vo voscdind pug. 49

 

 

 

 

 

 

 

 

SUNS sia SuQEsp opEnNE
¥9z0-997S2 XL SVTIVa 5 opou  prousKes OR
¥97Z099 XOE Od edpupd jevorappe uag
OT] ‘SNIDIANSS NYOT NAMOO Cards em Dee ees
- Aue "PLS UPD] BUD J SON
[ZL OLO S| pesopua poy
[sSC*C*S SW eo rT
)Sa3, pue sefieyo oje]
avew hoy TN Mmeoeat ELORIPRY
+_ ae y fedpuug fevopippy
B2'050" en UE[d USHESYIPO,
LIZWEBCYL 2 uEQUINN UNCON, Sues id Id UCRESYIPOW JEL
ueULeg 3 eueIg uodnoy yuswieg NIM90
“saansojosip ayrseds e1R;s pue uoReUNosU juepoduy 105 eps esieAal 88g -

 

 

 
